     Case 2:19-cv-02118-MCE-KJN Document 20 Filed 07/22/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROGELIO MAY RUIZ,                                   No. 2:19-cv-2118 MCE KJN P
12                         Plaintiff,
13                  v.                                    ORDER
14    D. WOODFILL,
15                         Defendant.
16

17             Plaintiff filed a motion for extension of time to respond to the June 16, 2020 order. Good

18   cause appearing, IT IS HEREBY ORDERED that:

19             1. Plaintiff’s motion for an extension of time (ECF No. 16) is granted; and

20             2. Plaintiff is granted thirty days from the date of this order in which to comply with the

21   June 16, 2020 order.

22   Dated: July 22, 2020

23

24
     /ruiz2118.36
25

26
27

28
